DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 01/14/2020 and 11/25/2019 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 11/25/2019 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because Abstract cannot be provided on 2 sheets.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 12-17 are   rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by WO 2017/025957 to Ein-Eli (Ein-Eli).
Regarding claim 1, Ein-Eli discloses a coated cathode material comprising: a cathode active material and an interfacial layer coating the cathode active material (Abstract, Fig. 1) wherein the interfacial layer includes a lithium-containing fluoride 
Regarding claim 2, Ein-Eli discloses wherein the lithium-containing fluoride is a compound of lithium, fluorine, and the additional metal (p.22, ln 5-8, 14-20).
Regarding claim 12, Ein-Eli discloses wherein the cathode active material is a layered lithium transition metal oxide (p.4, ln.20-26).
Regarding claim 13, Ein-Eli discloses wherein the cathode active material is in the form of a particle, and the interfacial layer covers the particle (Abstract, Fig. 1, claims 1-3).
Regarding claim 14, Ein-Eli discloses the particles with size of 100 nm (.33, ln.11). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 15, Ein-Eli discloses wherein a thickness of the interfacial layer is in a range of 1 nm to 200 nm (p.19, ln. 21). Specifically, Ein-Eli discloses the uniform thickness as 1.8 nm and 3.2 nm (p.42, ln. 9-12). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03.
Regarding claim 16, Ein-Eli discloses a cathode for a lithium ion battery (claim 2), comprising a current collector and the coated cathode material disposed adjacent to the current collector (p.36, ln. 10-20).
Regarding claim 17, Ein-Eli discloses a  method of forming a coated cathode material (Abstract) (ALD, claim 19), comprising: providing a cathode active material; and forming, via atomic layer deposition, an interfacial layer coating the cathode active .
Claims 1-4 rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by CN 102610822 to Chen (Chen, machine translation).
Regarding claim 1, Chen discloses a coated cathode material comprising: a cathode active material and an interfacial layer coating the cathode active material (Abstract, Fig. 1) wherein the interfacial layer includes a lithium-containing fluoride which includes at least one additional metal different from lithium (para 9-13, 29, Fig. 1).
Regarding claim 2, Chen discloses wherein the lithium-containing fluoride is a compound of lithium, fluorine, and the additional metal (para 9-13, 29, Fig. 1).
Regarding claim 3, Chen discloses wherein the additional metal is aluminum (claim 1, para 16).
Regarding claim 4, Chen discloses wherein the lithium-containing fluoride is a lithium aluminum fluoride (para 16).
Claims 3 and 4 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/025957 to Ein-Eli.
Regarding claim 3, Ein-Eli discloses wherein the additional metal is aluminum 
Regarding claims 3 and 4, Ein-Eli discloses that additional metal is Al (p.21, ln.  30) and, as such lithium containing fluoride is lithium aluminum fluoride.
Alternatively, it would have been obvious to choose widely use aluminum  from a finite number of identified, predictable solutions (p.21, ln  30), i.e., it would have been "obvious to try" the aluminum, in order to obtain protective coating  and as such prevent .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over of CN 102610822 to Chen in view of JP2009043477 to Hosoya (Hosoya, machine translation).
Regarding claim 5, Chen discloses the invention as discussed above as applied to claim 4 and incorporated therein. Chen discloses lithium aluminum fluoride, represented by general formula ZFk 
Hosoya teaches  cathodes for nonaqueous electrolyte secondary batteries, wherein a cathode active material  comprises transition metal oxide coated with fluoroaluminum salt , such as LiAlF4   (para 119, re claims 6, 7) or Li3AlF6 (para 118, re claim 8). In addition, Hosoya teaches  that use  the abovementioned cathode active materials leads to the batteries with excellent charge / discharge cycle characteristics with a high capacity  and reduction of deterioration of the battery during storage (para 28). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use fluoroaluminum salt, such as LiAlF4    or Li3AlF6 (both read on general formula ZFk of Chen) as taught by Hosoya, for the interfacial layer in the cathode active material of Chen in order to obtain the batteries with excellent charge / discharge cycle characteristics with a high capacity and improved stability during storage (para 28).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over of CN 102610822 to Chen in view of JP2009043477 to Hosoya (Hosoya, machine translation).
Regarding claims 9-11, Chen discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Chen teaches that a chemical structure or composition of the lithium containing fluoride in the electrolyte salt is affect electrochemical and physical properties of the cathode active material (see Table, Fig. 2) and as such a result effective variable It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at . 
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025957 to Ein-Eli in view of CN 102610822 to Chen. 
Regarding claim 18, Ein-Eli discloses the invention as discussed above as applied to claim 17 and incorporated therein. Ein-Eli does not expressly discloses wherein the interfacial layer includes a lithium aluminum fluoride.
Chen discloses a coated cathode material comprising: a cathode active material (1) as a core and an outer layer (3) comprising metal fluoride having a formula of ZFk, wherein Z is at least one selected from the group including Li, Al, Ca, Mg etc. para 9-13, 29, Fig. 1). Therefore, a use of lithium aluminum fluoride in the interfacial coating layer is well known in the art. Chen also teaches that use of such cathodes provides can improve the rate performance, storage performance, cycle performance and safety performance of lithium ion secondary batteries under high voltage (para 9). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Ein-E with the step comprising lithium aluminum fluoride , as taught by Chen  in order to improve the rate performance, storage performance, cycle performance and safety performance of lithium ion secondary batteries under high voltage 
Regarding claim 19, modified Ein-Eli discloses the invention as discussed above as applied to claim 18 and incorporated therein. In addition Ein-Eli teaches  more than one cycle of ALD therefore the steps of performing a first atomic layer deposition 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.